NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ORLANDO EDUVIGES PEREZ-                         No.    15-71446
AVALOS,
                                                Agency No. A087-990-884
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 22, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Orlando Eduviges Perez-Avalos, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”).

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in

part the petition for review.

      Although Perez-Avalos argues that he demonstrated changed circumstances

sufficient to excuse his untimely asylum application, we lack jurisdiction to review

this challenge to the agency’s denial of Perez-Avalos’s asylum claim because he

did not exhaust it before the BIA. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004).

      Substantial evidence supports the agency’s conclusion that Perez-Avalos

failed to establish past persecution, and the BIA explicitly considered the

cumulative effect of Perez-Avalos’s experiences in making this determination. See

Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (“Persecution . . . is an

extreme concept that does not include every sort of treatment our society regards as

offensive.” (citation and internal quotation marks omitted)); see also Lim v. INS,


                                          2                                   15-71446
224 F.3d 929, 936 (9th Cir. 2000) (holding that the threats to petitioner did not

inflict sufficient suffering or harm to compel a finding of past persecution).

      Substantial evidence also supports the agency’s denial of withholding of

removal because Perez-Avalos failed to demonstrate a clear probability of

persecution based on a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, Perez-Avalos’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection

because Perez-Avalos failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject Perez-Avalos’s contentions that the agency applied incorrect legal

standards in the analysis of his claims and applied an incorrect definition of torture.

I.N.S. v. Stevic, 467 U.S. 407, 413 (1984); Zheng v. Ashcroft, 332 F.3d 1186, 1194-

96 (9th Cir. 2003).

      Finally, the record does not support Perez-Avalos’s assertion that the agency

failed to consider relevant country-conditions evidence or otherwise failed to

review and consider the evidence presented. See, e.g., Gonzalez-Caraveo v.




                                          3                                      15-71446
Sessions, 882 F.3d 885, 894 (9th Cir. 2018) (“There is no indication that the IJ or

BIA did not consider all the evidence before them.”).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          4                                   15-71446